Gardner, P. J.
This case is based upon the same transaction and the same pleading and evidence as in Harrison v. League, ante. The same parties are involved, the only difference being that in the preceding case, the plaintiff, by next friend G. 0. Harrison, is seeking recovery for injuries to himself, and in the case at bar G. 0. Harrison, the father of *731Leonard Harrison, is seeking damages for the loss of services of his minor child, recovery of medical expenses, including hospitalization expense paid out on behalf of his injured son. For the reason set out in Harrison v. League, supra, we hold that the court erred in denying the motion for a new trial.
Decided April 9, 1956.
Mixon & Chambers, for plaintiff in error.
J. Walker Harper, Fulcher, Fulcher & Hagler, contra.

Judgment reversed.


Townsend and Carlisle, JJ., concur.